DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 16, 17, 21-26, amendment of claims 1, 2, 8, 15, 18 and the addition of new claims 97-101, in the paper of 5/20/2021, is acknowledged.  Applicants' arguments filed on 5/20/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. Claims 1-3, 8, 12-15, 18, 19, 97-101 are still at issue and are present for examination. 
Election/Restrictions

	Applicant's election with traverse of Group I, claims 1-3, 8-15 and 18, to a thermostable polymerase and Species of “increased thermostability”, in the paper of 11/12/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 is indefinite in the recitation “the naturally occurring thermostable polymerase is Klentaq” as Kletaq is NOT a naturally occurring thermostable polymerase.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 12-15, 97-101 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-3, 8-15 and 18.  In response to the previous rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.

After a review of various case law relevant to the description rejection applicants submit their analysis of the rejection as it applies to the newly claimed subject matter.
Applicants submit that the Office Action asserts that, "There is no disclosure [in the claims as filed] of any particular structure to function/activity relationship in the disclosed species. The specification fails to describe sufficient representative species of these thermostable polymerases by any identifying structural characteristics or functional properties, for which no predictability of structure with correlated function is apparent." (Office Action, page 5). Applicants submit that as stated above, the claims have now been amended to recite a very specific structural characteristic: a naturally occurring polymerase, which is not Bst-LF, but has been modified by at least an insertion of a fragment of Bacillus stearothermophilus (Bst LF) polymerase. Applicants submit that this amendment provides clear structure to claims 1-3 and 8-15, as well as new claims 97-101. 
	Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously made of record and those reasons repeated herein.
As stated above, newly amended claim 1 is directed to any non-naturally occurring thermostable polymerase comprising any naturally occurring thermostable Bacillus stearothermophilus (Bst LF) polymerase, wherein the naturally occurring thermostable polymerase is not a Bacillus stearothermophilus (Bst LF) polymerase.  
Applicants submission that the claims have now been amended to recite a very specific structural characteristic: a naturally occurring polymerase, which is not Bst-LF, but has been modified by at least an insertion of a fragment of Bacillus stearothermophilus (Bst LF) polymerase is not persuasive as any naturally occurring polymerase, which is not Bst-LF, but has been modified by at least any insertion of a fragment of Bacillus stearothermophilus (Bst LF) polymerase is not considered a specific structural characteristic.  As previously stated there is no disclosure of any particular structure to function/activity relationship in the disclosed species (i.e. SEQ ID NO: 1).  The specification fails to describe any additional representative species of these thermostable polymerases by any identifying structural characteristics or functional properties, for which no predictability of structure with correlated function is apparent.  Given this lack of sufficient representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Claims 1-3, 8-15, 97-101 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a thermostable polymerase , does not reasonably provide enablement for any possible non-naturally occurring thermostable polymerase comprising a naturally occurring thermostable polymerase which is modified by at least an insertion of a fragment of Bacillus stearothermophilus (Bst LF) polymerase, wherein the naturally occurring thermostable polymerase is not a Bacillus stearothermophilus (Bst LF) polymerase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 1-3, 8-15 and 18.  In response to the previous rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Newly amended claim 1 is directed to a non-naturally occurring thermostable polymerase comprising any naturally occurring thermostable polymerase which is modified by at least an insertion of any fragment of Bacillus stearothermophilus (Bst LF) polymerase, wherein the naturally occurring thermostable polymerase is not a Bacillus stearothermophilus (Bst LF) polymerase.
Applicant submits that the claims as amended provide required specific support. Applicant submits that the standard for enablement is whether the specification teaches those of skill in the art how to make and use the invention ApplicantAndrew Ellington, et al.Attorney Docket No. 10046-289US1Application No. 16/612,020FiledNovember 8, 2019Page9ofl0without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir.1988). Applicant notes that even if one of skill in the art needed to experiment to practice the claimed invention, "enablement is not precluded by the necessity for some 
Applicant submits that the office asserts that Applicant has only disclosed SEQ ID NO:1 as an example of thermostable DNA polymerase variant.  Applicant submits that however, the specification teaches, "Bst LF and its engineered homologs are the polymerases of choice for high temperature isothermal amplification reactions due to their high strand displacement activity (Mori 2013; Notomi 2000; Lizardi 1998; Zhang 2001), but are unstable at temperatures above 70°C. In contrast, Klentaq has much weaker strand displacement activity but is more thermostable than full-length Taq, with a half-life of 21 min at 97.5°C (Lawyer 1993)." (Paragraph 160).  Applicant submits that Applicant has therefore clearly shown in the specification, and now claimed, Bst LF fragments which provide for high temperature isothermal amplification reactions in a thermostable polymerase, such as Klentaq.  Applicant submits that this clearly shows sufficient structural and functional limits on the claimed thermostable polymerase variants. Applicant therefore respectfully requests withdrawal of this rejection and allowance of the claims. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously made of record and those reasons repeated herein.
As stated above, newly amended claim 1 is directed to any non-naturally occurring thermostable polymerase comprising any naturally occurring thermostable polymerase which is modified by at least an insertion of any fragment of Bacillus stearothermophilus (Bst LF) polymerase, wherein the naturally occurring thermostable polymerase is not a Bacillus stearothermophilus (Bst LF) polymerase.  
In response to applicants submission that the claims as amended provide required specific support, applicants are asked to point out the referenced required specific support. Applicant notes that even if one of skill in the art needed to experiment to practice the claimed invention, "enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation." In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). 
In response to applicants submission that in addition to disclosed SEQ ID NO:1 as an example of thermostable DNA polymerase variant, the specification teaches, "Bst LF and its engineered homologs are the polymerases of choice for high temperature isothermal amplification reactions due to their high strand displacement activity (Mori 2013; Notomi 2000; Lizardi 1998; Zhang 2001), but are unstable at temperatures above 70°C. In contrast, Klentaq has much weaker strand displacement activity but is more thermostable than full-length Taq, with a half-life of 21 min at 97.5°C (Lawyer 1993)." (Paragraph 160), it is unclear how this teaching of the specification provides the necessary support to enable the breadth of the genus of non-natural thermostable polymerases.  The variant 5.9 (SEQ ID NO:1) is a species of the claimed non-naturally occurring thermostable polymerase comprising any naturally occurring thermostable polymerase which is modified by at least an insertion of any fragment of Bacillus stearothermophilus (Bst LF) polymerase, wherein the naturally occurring thermostable polymerase is not a Bacillus stearothermophilus (Bst LF) polymerase.  This species Bacillus stearothermophilus (Bst LF) polymerase, wherein the naturally occurring thermostable polymerase is not a Bacillus stearothermophilus (Bst LF) polymerase. Thus applicant’s submission does not clearly shows sufficient structural and functional limits on the claimed thermostable polymerase variants. 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible non-naturally occurring thermostable polymerases, characterized by increased temperature stability in the range of 70°C to 1000C, increased strand displacement capability, increased processivity, or a combination thereof compared with a wild type large fragment Bacillus stearothermophilus (Bst LF) polymerase.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those polypeptides and modifications having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 18 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Meier et al. (US 7,972,830) is withdrawn based upon applicants amendment of the claim.

Claim(s) 1, 2, 3, 8, 12-15 and 97-100 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ong et al. (US 9,157,073).
This rejection was stated in the previous office action as it applied to previous claims 1-3 and 8-15.  In response to the previous rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
For applicants convenience the original rejection is repeated herein.
	Ong et al. teach a Bacillus stearothermophilus (Bst) polymerase variant, useful in loop-mediated isothermal amplification (LAMP). Ong et al. teach a DNA encoding a the variant polymerase; a host cell comprising the DNA; a method for determining whether the variant polymerase has improved polymerase activity compared to the wild type Bst polymerase; and a method for isothermal amplification. The present sequence Bacillus stearothermophilus (Geobacillus stearothermophilus) polymerase variant or synthetic protein, which is used in the invention for isothermal amplification.
	Ong et al. teach a Bacillus stearothermophilus (Bst) polymerase variants having at least 99% sequence identity to SEQ ID Nos: 47, 48, 64, 75, 86, 111, 112, and 117, lacks 3’ to 5’ exonuclease activity and has improved temperature stability in a range of 50oC to 90oC as compared to wild type Bst polymerase.  Ong et al. teach that these Bacillus stearothermophilus (Bst) polymerase variants are capable of high temperature strand displacement, rolling circle amplification without the use of nicking endonucleases and replicating DNA in an loop-mediated isothermal amplification (LAMP) reaction, replication DNA in a PCR reaction.  Ong et al. further teach the above polymerase variants in a reaction buffer that comprises a temperature dependent inhibitor of polymerase activity.
Applicants Response:
Applicants submit that Ong et al. disclose a Bst polymerase and the present claims are drawn to a non-naturally occurring thermostable polymerase comprising a naturally occurring thermostable polymerase which is modified by at least an insertion of a fragment of Bacillus stearothermophilus (Bst LF) polymerase, wherein the naturally occurring thermostable polymerase is not a Bacillus stearothermophilus (Bst LF) polymerase.  Applicants submit that therefore the present claims are drawn to a polymerase that is NOT Bst-LF, whereas Ong et al. disclose a polymerase that IS Bst-LF. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for 
Applicants submission of the teaching of Ong et al. is acknowledged as is applicants submission that the present claims are drawn to a polymerase that is NOT Bst LF.  While it is clearly recognized that applicants invention is drawn to a polymerase that is NOT Bst LF polymerase as exemplified by the variant 5.9 (SEQ ID NO:1), applicants claims are constructed in such a way that they are similar to a product-by process type limitation.  As such the polymerases of Ong et al. continue to read on the claimed genus of non-naturally occurring thermostable polymerases.  For example, the variant polymerase of SEQ ID NO:47 of Ong et al. could be achieved by insertion of a fragment of Bacillus stearothermophilus (Bst LF) polymerase into the naturally occurring thermostable polymerase of Geobacillus vulcani (which has 95% identity to Bacillus stearothermophilus) along with some other modifications.  Thus applicants currently claimed non-naturally occurring thermostable polymerase reads on the variant polymerases taught by Ong et al.
Thus claim(s) 1, 2, 3, 8, 12-15 and 97-100 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ong et al. (US 9,157,073).

Claim(s) 1, 8, 12, 15, 97, 98, 100 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hogrefe et al. (US 9,085,762).

increased utilization of modified primer templates relative to the non-split polymerase wherein the Family B DNA polymerase is from a Pyrococcus or Thermococcus species (see claims 1-2 and supporting text).  The polymerase taught by Hogrefe et al. is a non-naturally occurring thermostable polymerase comprising a naturally occurring thermostable polymerase which is modified by at least an insertion of a fragment of Bacillus stearothermophilus (Bst LF) polymerase, wherein the naturally occurring thermostable polymerase is not Bacillus stearothermophilus (Bst LF) polymerase.  Illustrative of the non-naturally occurring polymerases taught by Hogrefe et al. is SEQ ID NO:91 which comprises the Bst LF fragments “FLR”, “FDL” and “EAV” at least.
Thus, claim(s) 1, 8, 12, 15, 97, 98, 100, is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hogrefe et al. (US 9,085,762).

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
7/1/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652